Court of Appeals, State of Michigan

                                                 ORDER
                                                                             Jane E. Markey
In re Application of Consumers Energy Company to Increase Rates                Presiding Judge

Docket No.      330675 ; 330745; 330797                                      Amy Ronayne Krause

LC No.          00-017735                                                    Mark T. Boonstra
                                                                               Judges


                The Court orders that the October 10, 2017 opinion is hereby AMENDED to correct a
clerical error. The first sentence of the opinion, on pages 2-3, is corrected to read:

         In these consolidated appeals, appellants Association of Businesses Advocating Tariff
         Equity (ABATE) (Docket No. 330675), Residential Customer Group and Michelle Rison
         (Docket No. 330745), and the Attorney General (Docket No. 330797) claim appeals from
         a November 19, 2015 order of the Michigan Public Service Commission (PSC)
         approving a return on equity of 10.3% for appellee Consumers Energy Company and
         authorizing Consumers to continue its smart meter program.

                In all other respects, the October 10, 2017 opinion remains unchanged.




                         A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                  OCT 13 2017
                                          Date